ACCEPTED
                                                                                                           03-15-00454-CR
                                                                                                                   7174366
                                                                                                THIRD COURT OF APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                                      9/30/2015 4:24:45 PM
                                                                                                         JEFFREY D. KYLE
                                                                                                                    CLERK

W. RANDY HARRELL                                                                          2106 Bird Creek Drive
ERIC STOEBNER                                                                              Temple, Texas 76502
MIKE RUSSELL                                                                                Phone 254-771-1855
JUSTIN SMITH                                                                         FILED IN Fax 254-771-2082
BRITTANY DARBY                                                               3rd   COURT  OF APPEALS
                                                                                        www.templelawoffice.com
TAD ALLEN                                                                       AUSTIN, TEXAS
                                         September 30, 2015                  9/30/2015 4:24:45 PM
                                                                               JEFFREY D. KYLE
     Jeffrey D. Kyle                                                                VIA
                                                                                     ClerkEFILING
     Clerk, Third Court of Appeals
     P.O. Box 12547
     Austin, Texas 78711

            Re: Rule 48.4 Letter for Roy Lee Nobles v. State; Cause No. 03-15-00454-CR; Third
            Court of Appeals—Austin

   Dear Mr. Kyle:

            I sent Mr. Nobles copies of the Court’s opinion and judgment in the above-referenced
   case by certified mail, return receipt requested pursuant to Rule 48.4 of the Texas Rules of
   Appellate Procedure. Enclosed are copies of the green card and the receipt.

            Please let me know if you need anything further.

                                                 Best,

                                                 /s/ Justin Bradford Smith
                                                 Justin Bradford Smith


   Cc: Gary Bunyard (via eservice: g.bunyard@co.llano.tx.us)